
	
		II
		111th CONGRESS
		2d Session
		S. 3739
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Casey (for himself,
			 Mrs. Murray, Mr. Burris, Ms.
			 Cantwell, Ms. Klobuchar,
			 Mr. Brown of Ohio,
			 Mr. Feingold, Mr. Merkley, Mrs.
			 Gillibrand, Mr. Sanders, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to include bullying and harassment prevention programs.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Improvement Act of
			 2010.
		2.Bullying and
			 harassment prevention policies, programs, and statistics
			(a)State Reporting
			 RequirementsSection 4112(c)(3)(B)(iv) of the Safe and Drug-Free
			 Schools and Communities Act (20 U.S.C. 7112(c)(3)(B)(iv)) is amended by
			 inserting , including bullying and harassment, after
			 violence.
			(b)State
			 ApplicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is
			 amended—
				(1)in
			 paragraph (9)—
					(A)in subparagraph
			 (C), by striking and at the end;
					(B)by redesignating
			 subparagraph (D) as subparagraph (F); and
					(C)by inserting
			 after subparagraph (C) (as amended by subparagraph (A)) the following:
						
							(D)the incidence and
				prevalence of reported incidents of bullying and harassment;
							(E)the perception of
				students regarding their school environment, including with respect to the
				prevalence and seriousness of incidents of bullying and harassment and the
				responsiveness of the school to those incidents;
				and
							;
					(2)in paragraph (18),
			 by striking and at the end;
				(3)by redesignating
			 paragraph (19) as paragraph (20); and
				(4)by inserting
			 after paragraph (18) (as amended by paragraph (2)) the following:
					
						(19)provides an
				assurance that the State educational agency will provide assistance to school
				districts and schools in their efforts to prevent and appropriately respond to
				incidents of bullying and harassment and describes how the State educational
				agency will meet the requirements of this paragraph;
				and
						.
				(c)Local
			 Educational Agency Program ApplicationSection 4114(d) of such
			 Act (20 U.S.C. 7114(d)) is amended—
				(1)in paragraph
			 (2)(B)(i)—
					(A)in subclause (I),
			 by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(III)performance
				indicators for bullying and harassment prevention programs and activities;
				and
							;
				and
					(2)in
			 paragraph (7)—
					(A)in subparagraph
			 (A), by inserting , including bullying and harassment after
			 disorderly conduct;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(F)annual notice to
				parents and students describing the full range of prohibited conduct contained
				in the discipline policies described in subparagraph (A); and
							(G)grievance
				procedures for students or parents that seek to register complaints regarding
				the prohibited conduct contained in the discipline policies described in
				subparagraph (A), including—
								(i)the name of the
				school district officials who are designated as responsible for receiving such
				complaints; and
								(ii)timelines that
				the school district will follow in the resolution of such
				complaints;
								.
					(d)Authorized
			 ActivitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2))
			 is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (vi), by
			 striking and at the end;
					(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(viii)teach students
				about the consequences of bullying and
				harassment.
							;
				and
					(2)in subparagraph
			 (E), by adding at the end the following:
					
						(xxiii)Programs that
				address the causes of bullying and harassment and that train teachers,
				administrators, specialized instructional support personnel, and other school
				personnel regarding strategies to prevent bullying and harassment and to
				effectively intervene when incidents of bullying and harassment
				occur.
						.
				(e)ReportingSection
			 4116(a)(2)(B) of such Act (20 U.S.C. 7116(a)(2)(B)) is amended by inserting
			 , including bullying and harassment, after drug use and
			 violence.
			(f)Impact
			 EvaluationSection 4122 of such Act (20 U.S.C. 7132) is
			 amended—
				(1)in subsection
			 (a)(2), by striking and school violence and inserting
			 school violence, including bullying and harassment,; and
				(2)in the first
			 sentence of subsection (b), by inserting , including bullying and
			 harassment, after drug use and violence.
				(g)Definitions
				(1)Drug and Violence
			 PreventionParagraph (3)(B) of section 4151 of such Act (20
			 U.S.C. 7161) is amended by inserting , bullying, and other
			 harassment after sexual harassment and abuse.
				(2)Protective
			 Factor, Buffer, or AssetParagraph (6) of such section is amended
			 by inserting , including bullying and harassment after
			 violent behavior.
				(3)Risk
			 FactorParagraph (7) of such section is amended by inserting
			 , including bullying and harassment after violent
			 behavior.
				(4)Bullying and
			 HarassmentSuch section is further amended—
					(A)by redesignating
			 paragraphs (4) through (11) (as amended by paragraphs (2) and (3)), as
			 paragraphs (6) through (13), respectively;
					(B)by redesignating
			 paragraphs (1) through (3) (as amended by paragraph (1)), as paragraphs (2)
			 through (4), respectively;
					(C)by inserting
			 before paragraph (2) (as redesignated by subparagraph (B)) the
			 following:
						
							(1)BullyingThe
				term bullying—
								(A)means conduct that
				adversely affects the ability of one or more students to participate in or
				benefit from the school’s educational programs or activities by placing the
				student (or students) in reasonable fear of physical harm; and
								(B)includes conduct
				that is based on—
									(i)a
				student’s actual or perceived—
										(I)race;
										(II)color;
										(III)national
				origin;
										(IV)sex;
										(V)disability;
										(VI)sexual orientation;
										(VII)gender identity; or
										(VIII)religion;
										(ii)any other
				distinguishing characteristics that may be defined by a State or local
				educational agency; or
									(iii)association with
				a person or group with one or more of the actual or perceived characteristics
				listed in clause (i) or (ii).
									;
				and
					(D)by inserting
			 after paragraph (4) (as redesignated by subparagraph (B)) the following:
						
							(5)HarassmentThe
				term harassment—
								(A)means conduct that
				adversely affects the ability of one or more students to participate in or
				benefit from the school’s educational programs or activities because the
				conduct, as reasonably perceived by the student (or students), is so severe,
				persistent, or pervasive; and
								(B)includes conduct
				that is based on—
									(i)a
				student’s actual or perceived—
										(I)race;
										(II)color;
										(III)national
				origin;
										(IV)sex;
										(V)disability;
										(VI)sexual orientation;
										(VII)gender identity; or
										(VIII)religion;
										(ii)any other distinguishing characteristics
				that may be defined by a State or local educational agency; or
									(iii)association with
				a person or group with one or more of the actual or perceived characteristics
				listed in clause (i) or
				(ii).
									.
					(h)Effect on Other
			 Laws
				(1)AmendmentThe
			 Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
					
						4156.Effect on
				Other Laws
							(a)Federal and
				State Nondiscrimination LawsNothing in this part shall be
				construed to invalidate or limit rights, remedies, procedures, or legal
				standards available to victims of discrimination under any other Federal law or
				law of a State or political subdivision of a State, including title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title
				IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
				seq.), section 504 or 505 of the Rehabilitation Act of
				1973 (29 U.S.C. 794, 794a), or the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations
				imposed by this part are in addition to those imposed by title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title
				IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
				seq.), section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794), and the Americans with Disabilities Act of
				1990 (42 U.S.C. 12101 et seq.).
							(b)Free Speech and
				Expression LawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights (including remedies and
				procedures) available to individuals under, other Federal laws that establish
				protections for freedom of speech or
				expression.
							.
				(2)Clerical
			 AmendmentThe table of contents of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended
			 by adding after the item relating to section 4155 the following:
					
						
							Sec. 4156. Effect on other
				laws.
						
						.
				
